Citation Nr: 0521147	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  02-22 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
December 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which granted the veteran's claim for an 
increased rating for post-traumatic stress disorder (PTSD), 
from 10 percent to 30 percent.  In February 2003, the Board 
remanded the veteran's case to the RO to comply with his 
request for the scheduling of a videoconference hearing 
before a Veterans Law Judge (VLJ).  In June 2003, the veteran 
testified at the RO in a videoconference hearing before the 
undersigned VLJ, sitting in Washington, DC.

In July 2003, the veteran's accredited service representative 
submitted a Motion to Advance on the Docket, requesting that 
the veteran's case be advanced on the Board's docket for 
expedited review.  Upon review of the evidence submitted in 
support of the motion, in a letter dated later that month, 
the Board advised the veteran that good or sufficient cause 
was shown, and granted his motion to advance his appeal on 
the docket.

In July 2003, the Board remanded the veteran's claim to the 
RO for further evidentiary development, which has completed.


FINDING OF FACT

Giving the veteran the benefit of the doubt, the evidence is 
in approximate balance as to whether the probative medical 
evidence of record supports a finding that the veteran's 
service-connected PTSD is manifested by occasional panic 
attacks and combat related nightmares and sleep difficulty, 
hypervigilance, anxiety, irritability and anger, depression, 
and social isolation resulting in occupational and social 
impairment with reduced reliability and productivity, and the 
need to take regularly prescribed medication for depression, 
with no more than serious impairment.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
schedular criteria for a 50 rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.125, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In a December 1990 rating decision, the RO awarded service 
connection and a 10 percent disability evaluation for PTSD.  

In January 2001, the RO received the veteran's current claim 
for an increased rating for his service-connected PTSD.  VA 
and non-VA medical records and examination reports, dated 
from February 2001 to May 2005, reflect the veteran's 
treatment for PTSD and related disorders, which included 
inpatient and outpatient individual and group psychotherapy, 
and prescription of psychotropic medication.  VA repeatedly 
hospitalized the veteran for treatment for alcohol 
dependence, including in February 2001 and from May to July 
2001.  

In May and June 2001 letters, the veteran was advised that 
contracting communities had decided to change the sprinkling 
company used for lawn maintenance for their properties, due 
in one case to his failure to return phone calls.

A June 2001 VA outpatient record reflects the veteran's 
history of depression and PTSD disorders, described as 
moderately severe.

The veteran, who was noted to be 55 years of age, underwent 
VA examination in October 2001.  According to the examination 
report, the examiner reviewed the veteran's medical records.  
It was noted that the veteran was self employed as a 
landscape and sprinkler repair man, and lived with his 
teenage son.  He currently attended group therapy for alcohol 
relapse and PTSD treatment, and was taking prescribed 
medication.  The veteran had not been involved in any 
fistfights during the past five years, and had not been fired 
from any jobs.  He said he had neglected his business, and 
regular clients dropped away.  He did not go to church, but 
did inspirational readings on his own.  He belonged to an 
association that was part of his sprinkler business.  His 
family, mostly his son, sister, and mother, formed the basis 
of his social network.  He got together with his sister and 
mother approximately once a month for dinner.  He liked to 
fish and, in the last few months, had gone three or four 
times with his son.  

Further, the veteran complained of sleep difficulty.  He said 
he had crying spells in the summer, but no longer had them.  
He occasionally felt hopeless and helpless.  He considered 
his drinking to be a suicidal gesture on his part, was 
currently free of urges, and was sober.  Most of his 
socialization outside his family was through the veteran's 
group with which he met.  His ex-wife had died in 2000, and 
he grieved for her.  He was reminded of combat when he 
smelled anything dead.  The sounds of a helicopter and loud 
unexpected noises would cause him to be alert.  He denied 
combat dreams or intrusions.

On examination, it was noted that the veteran was casually 
dressed and looked older than his stated age.  He spoke in a 
goal-directed manner.  His affects were fully ranged and 
appropriate to content.  There were no soft signs of 
psychosis.  The veteran was quite articulate and used 
language abstractly.  There was no suicidal or homicidal 
ideation.  He was oriented and his memory was intact.  
Judgment seemed adequate.  The VA examiner commented that the 
veteran's presentation was consistent with PTSD.  It was 
noted that the veteran clearly had difficulty with loss, 
which was one of the triggers for his alcoholism.  The Axis I 
diagnoses were chronic PTSD and alcohol dependence in early 
remission.  A score of 62 was assigned on the Global 
Assessment of Functioning (GAF) scale, referable to the 
veteran's sense of alienation, hypervigilance, and avoidance 
of certain war memorabilia.  A GAF score of 50 was assigned 
related to alcohol dependence.  The combined GAF score for 
both PTSD and alcoholism was reported to be 55, related to 
the veteran's difficulty with sleep, occasional feelings of 
hopelessness and helplessness, drinking as a form of self-
destructive behavior, hypervigilance, and avoidance of 
certain war memorabilia stimuli.

A March 2002 VA medical record indicates that the veteran was 
evaluated in conjunction with his admission to a PTSD day-
hospital program.  Psychological tests were administered and 
the veteran reported depressive symptoms related to PTSD, not 
considered unusual among veterans with chronic, combat-
related PTSD.  It was noted that the veteran presented a 
clinical picture consistent with severe, chronic PTSD, but 
was discharged from the program early, so all testing was not 
completed, which obstructed confirmation of the diagnosis.

According to VA Vocational Rehabilitation counseling records 
dated from July to October 2002, the veteran underwent 
initial evaluation in July 2002.  In an August 2002 record, a 
VA counseling psychologist said that the veteran had an 
impairment of employability noted by the work-related 
restrictions from both his service-connected and non-service-
connected disability conditions (including PTSD and low back, 
wrist, and knee disabilities).  It was noted that the veteran 
had no measurable educational deficiencies.  He was, however, 
considered very likely to encounter negative employer 
attitudes due to his long history of problems with PTSD, 
alcohol and drugs, multiple imprisonments, and poor work 
history.  

Further, the Vocational Rehabilitation psychologist said that 
the effects of the veteran's service-connected disabilities 
made a material contribution to his vocational impairment, as 
noted by his work restrictions.  The veteran had not overcome 
the effects of this vocational impairment, as it was not felt 
that he had any reasonably developed employment skills from 
his military or civilian training and experience in an 
occupation that would not continue to aggravate his service-
connected conditions.  He was found to have an employment 
handicap that resulted in substantial part from the service-
connected disability.  He was also found to have a serious 
employment handicap in view of his long-term problems with 
PTSD, drug/alcohol abuse, imprisonment, and poor work 
history.  It was not felt that reasonable feasibility for 
currently achieving a vocational goal could be achieved at 
that time, and the veteran needed to first complete a three-
month evaluation program.  The veteran indicated he was not 
interested in any formal training at that time.  The record 
reflects that reasonable feasibility for achievement of 
vocational goal could not be determined.  

As noted above, in the January 2002 rating decision, the RO 
awarded an increased, 30 percent disability evaluation for 
the veteran's service-connected PTSD.

In an August 2002 letter to the veteran, the VA counseling 
psychologist noted that the veteran had told his counselor 
that he was not interested in pursing VA Vocational 
Rehabilitation training assistance, as he wanted to 
concentrate on getting treatment for his PTSD.  The veteran 
was advised that his case was being processed toward 
discontinued status and he could reopen his case in the 
future.  In an October 2002 letter, the veteran was advised 
that action on his claim was stopped because he did not plan 
to pursue the vocational rehabilitation services.  

VA hospitalized the veteran from March to April 2003 for 
participation in an inpatient residential treatment program 
for PTSD.  It was noted that he experienced PTSD symptoms 
that interfered with his daily functioning.  He had used 
alcohol and marijuana in the past to self-medicate his 
symptoms, up to three years ago.  He had difficulty trusting 
others, and isolated himself to avoid triggers for anxiety 
arousal.  He had combat-related sleep disturbances and 
nightmares.  He engaged in avoidance and isolation to address 
anxiety that impacted employment and interpersonal 
relationships.  When examined at admission, he was noted be 
appropriately dressed, with appropriate eye contact.  His 
mood was anxious, his affect was restricted and he spoke in a 
halting rate.  He described feeling hopeless, and said he 
neglected his activities of daily living, isolated himself, 
and drank.   
 
When examined for discharge, it was noted that the veteran 
was casually dressed and was alert and cooperative, with 
normal eye contact and behavior.  His speech was normal and 
his affect was full-range.  His mood was reported as good, 
and he was not experiencing suicidal ideation.  The Axis I 
discharge diagnoses included PTSD, major depressive disorder, 
recurrent and moderate, and alcohol dependence, in remission.  
A GAF score of 50 was assigned at discharge; at admission the 
veteran's GAF score was 48.


In a June 2003 administrative decision, the Social Security 
Administration (SSA) found the veteran to be totally disabled 
and eligible for benefits, effective from July 2001.  The SSA 
decision reflects the veteran's history of alcohol abuse and 
multiple episodes of detoxification, from February to April 
2001 and from May to June 2001 at VA medical facilities.  It 
also reflects his treatment for PTSD and depression, to 
include prescribed medication and group and individual 
psychotherapy.  The SSA decision found that the medical 
evidence established that the veteran was severely impaired 
by lumbar degenerative disc disease and repetitive-use 
disorder of the upper extremities.  It was also noted that 
the veteran had residual functional capacity to perform light 
work on a sustained basis.  He had a high school education, 
and had completed two years of college.  In reaching its 
decision, SSA considered VA medical records dated from 
February 2001 to March 2002, and the October 2002 letter from 
the VA Vocational Rehabilitation psychologist.

During his June 2003 Board hearing, the veteran testified 
that VA had recently hospitalized him in a residential 
treatment program for PTSD.  He currently experienced anxiety 
and depression, for which VA prescribed medication.  He also 
took medication for his non-service-connected chronic low 
back pain.  The veteran reported sleep difficulty and 
occasional combat-related nightmares and intrusive thoughts.  
He had feelings of hopelessness and helplessness, and 
experienced suicidal thoughts in late 2000 and early 2001, 
when he had what he considered to be a nervous breakdown.  VA 
had hospitalized him in late February 2001 for treatment of 
alcohol dependence, and he had a withdrawal seizure.  He 
experienced a relapse, was rehospitalized, and was then sober 
since May 2001.  He said he was socially isolated and was 
currently essentially unemployed, aside from work in his own 
business.  He had last worked full time in late 1996 or early 
1997.  The veteran said that in July 2002 he applied for VA 
Vocational Rehabilitation benefits and the counselor was 
screening him to return to college, which did not seem like a 
good idea to the veteran, as he was focused on caring for his 
son and his PTSD treatment.  He said a Vocational 
Rehabilitation counseling psychologist had described a work 
evaluation program that confused him.  He said the 
psychologist said there was not an appropriate program for 
the veteran.  The veteran believed that the psychologist 
cancelled or withdrew his claim because he was disinterested, 
and VA did not think education or employment opportunities 
were good for him.    

VA medical records, dated from July 2003 to March 2005, 
indicate that the veteran's GAF scores ranged from 57 to 58.

In November 2004, the veteran underwent VA psychological 
examination.  According to the examination report, the VA 
psychologist reviewed the medical records and examined the 
veteran.  The veteran said he was currently unemployed.  He 
had a small business of his own that he worked as a hobby, 
and was receiving SSA benefits for PTSD and medical reasons.  
The veteran had been divorced, and then his ex-spouse died.  
He had a son with whom he had a strained relationship.  He 
denied having any current "significant other", as he 
reported having poor skills to relate to others.  He 
described his current relationships with family as being 
somewhat strained, although he had one good relationship, 
with his sister.  His overall attitude toward social 
interactions was that he preferred to be alone.  It was noted 
that, overall, the veteran's social support appeared to be 
limited.  

Further, the veteran denied any current substance abuse.  He 
had a long history of abusing alcohol and marijuana.  He 
reported that his last drink had occurred 31/2 years earlier, 
and that he stopped using marijuana in approximately 1984.  
He reported lower back pain and wrist problems.  He had taken 
prescribed psychotropic medication for the past three years.  
Subjectively, the veteran complained of depressed mood, night 
sweats, avoidance of crowds, substance use history that 
included self-medication, feeling of nervousness, evidenced 
by quite fidgety behavior during the examination, an 
inability to remember significant traumatic experiences, 
excessive anger, intrusive thoughts, some nightmares, 
avoidance of relationships, flashbacks, "repeated 
failures", exaggerated startle (response), hypervigilance, 
irritability, relationship problems, and a general feeling of 
uneasiness around people.  It was noted that medical 
treatment for the veteran's psychiatric disability included 
medication, inpatient treatment, and individual 
psychotherapy, including VA hospitalization in 2003.




On examination, it was noted that the veteran, who was quite 
thin and tall, was casually dressed and his grooming and 
hygiene were quite poor.  The examiner said that the veteran 
was quite shaggy looking, as his hair was shaggy and uncut 
and he had a very long mustache.  He appeared older than his 
chronological age, and had holes in his jeans.  The veteran 
had a difficult time sitting still, and went to the restroom 
twice during the examination.  His posture was fair and his 
eye contact was good.  He was cooperative with the examiner.  
He appeared somewhat agitated in his psychomotor activity.  
The veteran's mood was anxious and irritable.  He reported 
having some difficulty with excessive sleep and difficulty 
sleeping, anhedonia, significant guilt, and poor energy, 
concentration, and self-esteem.  His affect was full-range, 
and his speech was of normal rate and rhythm.  He exhibited 
rambling thought processes, as he would begin to answer a 
question and slowly drift toward his military experiences 
that were irrelevant to the discussion.  He reported suicidal 
ideation as recently as two weeks earlier, but apparently 
denied any intent.  He reported a history of suicidal 
ideation and intent, and reported often drinking alcohol and 
hoping that he would not wake up.  He denied any homicidal 
ideation or intent, but stated that he was concerned that he 
could hurt someone when he was in a state of rage.  The 
veteran denied any illusions, delusions, or hallucinations, 
but reported some religious experiences and believed he had 
some spirit guides.

The veteran was oriented and demonstrated significant 
deficits in attention.  His concentration appeared to be 
within normal limits, at least during the examination.  His 
fund of knowledge was average.  He demonstrated an ability to 
think abstractly and his memory appeared to be generally 
within normal limits.  His judgment and insight were fair.  
The VA examiner commented that the veteran had continued 
symptoms consistent with PTSD and major depressive disorder 
in spite of significant treatment that included a 45-day 
inpatient stay in a PTSD program.  Of concern were the 
suicidal ideation, self-defeating behaviors, relationship 
problems, and employment problems.  The VA examiner also said 
it was more likely than not that the veteran's past use of 
alcohol was a result of the PTSD.  The Axis I diagnoses were 
chronic PTSD and recurrent major depressive disorder.  A GAF 
score of 56 was assigned, based on the veteran's current 
level of functioning related to his PTSD and major depressive 
disorder.  The VA examiner said it was "evident" that the 
PTSD and major depressive disorder were interrelated and 
could not be separated.    

In an April 2005 signed statement, the veteran's sister said 
he used alcohol to numb his pain after his discharge from 
service.  His marriage had dissolved and he had nightmares, 
and no longer used alcohol but still experienced sleep 
difficulty.  She said he tried to help others, and 
appreciated family.  The veteran's sister said he lost his 
job due to alcohol, so he started his own business.  He was 
an unsatisfied perfectionist with low self-esteem.  She said 
he handled stress poorly and did not do well in traffic and 
crowds.  He avoided people, did not eat well because of his 
avoidance, and socialized with his veterans group.

In a May 2005 treatment summary and evaluation, R.H., Ph.D., 
a Vet Center clinical psychologist, reported that, since 
1982, the veteran had participated in group and individual 
treatment with limited success.  Dr. H. had worked with the 
veteran for two years in both individual and group sessions.  
The veteran's currently reported problems included a general 
anxiety about life, discontent with current life situation, a 
feeling of being out of control, and an inability to get 
along well with others in both the work and social 
environments.  It was noted that the veteran was unable to 
maintain any significant social relationships.  He had 
attempted to work independently at a sprinkler business, but 
was unable to follow through with necessary contacts with 
potential customers to generate any paying business.  The 
veteran reported current problems that involved a feeling of 
loneliness and high anxiety and anger toward others.  
Psychological test results were consistent with clinical 
observations that showed a clear pattern of significant 
anxiety and depression from his PTSD.  

Dr. H. said the veteran experienced recollections and 
nightmares of combat-related events.  The veteran had sleep 
difficulty, exaggerated startle response and protective 
numbing and detachment.  It was noted that the veteran was 
unable to control deep or powerful sources of threat, was 
characteristically angry, conflicted and irritable, and 
experienced the clinical signs of an anxiety disorder.  His 
social communications were often strained and self-conscious.  
The Axis I diagnoses were chronic PTSD and major depression.  
A GAF score of 45 was assigned. 


In July 2005, the veteran submitted a written statement and 
copy of prescriptions issued by VA in October 2004 for 
anxiety medication to be taken twice a day "as needed" for 
high anxiety interfering with sleep onset or for panic 
attacks.

II.  Legal Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see 
Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-1 (Dec. 
16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

Throughout the course of his appeal, including in a March 
2004 letter from the RO, the appellant has been informed of 
VA's duty to assist him in the development of his appeal.  In 
addition, the appellant was advised, by virtue of a detailed 
October 2002 statement of the case (SOC) and March 2004 and 
March 2005 supplemental statements of the case (SSOCs) issued 
during the pendency of this appeal, of the pertinent law, and 
what the evidence must show in order to substantiate his 
claim.  We therefore believe that appropriate notice has been 
given in this case.  The Board notes, in addition, that a 
substantial body of lay and medical evidence was developed 
with respect to the veteran's claim, and that the SOC and 
SSOCs issued by the RO clarified what evidence would be 
required to establish entitlement to an increased rating.  
The veteran responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  Further, the claims file 
reflects that the March 2005 SSOC contained the new duty-to-
assist regulation codified at 38 C.F.R. § 3.159 (2004).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

The Board acknowledges that the case file includes records 
that indicate that the veteran has been receiving Social 
Security Administration disability benefits since 2001.  In 
April 2005, the Board received a copy of the June 2003 SSA 
administrative decision, which included a listing of findings 
and a list of the evidence upon which SSA based its decision 
that the veteran was disabled.  The Board has determined that 
the present appeal may be fully and fairly adjudicated 
without obtaining the veteran's SSA records.  This is 
particularly true where, as here, the veteran's claim for an 
increased rating is being granted, as discussed below.  We 
recognize that it can always be asserted that a higher rating 
should be awarded, see AB v. Brown, 6 Vet. App. 35 (1993).  
However, the evidentiary record

summarized above is sufficient for current rating purposes, 
and the Board concludes that the medical evidence used to by 
SSA to make its determination in June 2003 would not 
contribute to a clearer picture of the veteran's current 
level of disability, since we have ample medical findings of 
record which post-date the SSA finding.

Thus, for these reasons, any failure in the timing or 
language of VCAA notice by the RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2002) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected PTSD, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

Where entitlement to service connection has already been 
established and an increase in a disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

Under the current schedular criteria, effective November 7, 
1996, Diagnostic Code (DC) 9411 (for PTSD), is evaluated 
under the general rating formula used to rate psychiatric 
disabilities other than eating disorders.  38 C.F.R. § 4.130 
(2004).  Under DC 9411, a 30 percent disability rating is in 
order when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
Id.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.

Finally, a 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

Global Assessment of Functioning is a scale reflecting the 
"'psychological, social, and occupational functioning on a 
hypothetical continuum of mental health - illness.'"  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, 4th Edition (1994) (DSM-IV)).  A 
GAF score is highly probative, as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  A GAF score of 41-50 denotes serious symptoms, or 
any serious impairment in social, occupational, or school 
functioning.  Id.  A GAF score of 51 to 60 denotes moderate 
symptoms, or moderate difficulty in social and occupational 
functioning.  Id.  A GAF score of 61-70 denotes mild symptoms 
or some difficulty in social and occupational functioning.  
Id.

When it is not possible to separate the effects of a non-
service-connected condition from those of a service-connected 
disorder, reasonable doubt should be resolved in the 
claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998); see also 38 C.F.R. § 3.102 (2004).  

Giving the benefit of the doubt to the veteran, after 
considering all of the objective evidence of record, the 
Board is of the opinion that an increased rating of 50 
percent, but no higher, is warranted for the veteran's 
service-connected PTSD.  The medical evidence indicates that 
his symptomatology has included social isolation, depression, 
and a need for prescribed medication, as documented in the 
2001 and 2004 VA examination reports and in-patient and 
outpatient treatment records.  The VA examiner in October 
2001 assigned a combined GAF score of 55 for both the 
veteran's PTSD and alcoholism.  VA outpatient records, dated 
from July 2003 to March 2005, reflect that the veteran's 
assigned GAF scores were 57 and 58.  When examined by VA in 
November 2004, the examiner assigned a GAF score of 56 for 
the veteran's PTSD and major depressive disorder that were 
considered interrelated.

As noted above, GAF is a scale reflecting a patient's 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health and illness.  
Carpenter v. Brown, 8 Vet. App. at 242.  It seems wholly 
appropriate for adjudicators to look to these scores in 
evaluating psychiatric disability since, as noted above, the 
evaluation of such disabilities involves the application of a 
rating schedule that in turn is based on average impairment 
of earning capacity.

Moreover, there is no assertion or showing that the GAF 
scores assigned to the veteran have been inconsistent with 
the clinical findings.  In October 2004, VA prescribed anti-
anxiety medication for the veteran to take on an "as 
needed" basis, for high anxiety that interfered with sleep 
onset or for panic attacks.  Further, the recent November 
2004 VA examination does not reflect symptoms inconsistent 
with a 50 percent disability evaluation.  The objective 
medical evidence further demonstrates that the veteran 
reported sleep difficulty, nightmares, and daily intrusive 
thoughts, and was socially isolated.  While in October 2001, 
the examiner found no suicidal or homicidal ideation, in 
November 2004, the VA psychologist noted the veteran's report 
of recent suicidal ideation without intent.  The recent VA 
examiner said that of concern were the veteran's suicidal 
ideation, self-defeating behaviors, and relationship and 
employment problems.  The VA psychologist said it was more 
likely than not that the veteran's past use of alcohol was a 
result of PTSD.  

In addition, in his May 2005 evaluation, Dr. H., the Vet 
Center clinical psychologist, reported that the veteran's 
symptoms caused general anxiety, discontent with his current 
life situation, a feeling of being out of control, and an 
inability to get along well with others in both a work and 
social environment.  Dr. H. said that the veteran was unable 
to maintain any significant social relationships and, while 
able to work independently in his sprinkler business, was 
unable to follow through with necessary contacts regarding 
potential customers to generate enough paying business.  The 
psychologist said the veteran experienced sleep difficulty, 
exaggerated startle response, and protective numbing and 
detachment, with irritability and clinical signs of an 
anxiety disorder.  A GAF score of 45 was assigned at that 
time.

In view of the foregoing, the Board concludes that the 
evidence is at least in relative equipoise as to the level of 
psychiatric disability, and as to whether it is reasonable to 
conclude that the disability picture is comparable to a 50 
percent evaluation.  Overall, the evidence shows that there 
is a question as to which of the two evaluations should 
apply, 30 percent or 50 percent, since the current level of 
disability arguably, but not clearly, approximates the 
criteria for a 50 percent evaluation.  Thus, the Board 
concludes, with favorable resolution of reasonable doubt, 
that a 50 percent rating under Diagnostic Code 9411 is 
warranted, under the regulations currently in effect.

The Board views the evidence as reflective that the veteran's 
PTSD symptomatology has tended to fluctuate in severity.  For 
example, he required treatment starting in 2001 that required 
hospitalization and prescribed medication.  He has 
experienced difficulty in establishing and maintaining social 
relationships.  He worked, but the recent VA examiner and the 
Vet Center psychologist said the veteran experienced 
employment problems, due to an inability to follow through 
with potential customers.  The November 2004 VA examiner 
associated the veteran's past alcohol use and major 
depressive disorder with his service-connected PTSD.  See 
Mittleider, supra.

It is significant, however, that the veteran's PTSD 
symptomatology did not precisely mirror the symptoms 
illustrative of a 50 percent evaluation under DC 9411.  For 
example, there is little or no evidence in the record of 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; or impaired abstract thinking.  However, it is 
apparent that his symptoms, especially his anxiety, social 
isolation and depression, have impaired his social and 
occupational functioning by reducing his reliability and 
productivity.  In these circumstances, therefore, the Board 
finds that a 50 percent evaluation is warranted for service-
connected post-traumatic stress disorder.  See 38 C.F.R. 
§ 4.21 (not all cases will show all findings specified in the 
rating criteria, but the rating must in all cases be 
coordinated with actual functional impairment).

However, the record does not show persistent symptoms that 
equal or more nearly approximate the criteria for a 70 or 100 
percent evaluation, under the current regulations.  Even 
though the Board has determined that a 50 percent rating is 
warranted in this case, there is not a question as to whether 
the 70 percent rating should be assigned.  38 C.F.R. § 4.7.  
First, we have determined that the increase to 50 percent is 
warranted by the reasonable-doubt doctrine.  Second, the 
Board would point out that there is simply no indication of 
diagnosed psychiatric impairment to warrant a 70 percent 
rating under the current regulations.  See DC 9411.

The recent November 2004 VA examination findings, to include 
that the veteran was cooperative, with affect that was full 
range and fair insight and judgment, are barely 
representative of a 50 percent rating under the above-cited 
criteria.  Further, there is no convincing evidence of speech 
that is illogical, obscure or irrelevant; near-continuous 
panic affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; or 
spatial disorientation.  Moreover, even though when examined 
in 2004, the veteran was described as shaggy and wearing 
jeans with holes, and having poor hygiene, there has been no 
demonstration of neglect of personal hygiene.  The veteran 
denied hallucinations or delusions.  The medical evidence is 
that he had good relationship with his sister, although he 
recently described having a strained relationship with his 
son.  The objective findings of the VA examination reports in 
2001 and in 2004, and the other medical evidence, to include 
normal speech and the report that the veteran is oriented, 
are barely representative of pertinent disability warranting 
a 50 percent rating under the current rating criteria.

After a careful review of the available diagnostic codes and 
the medical evidence of record, the Board finds that 
diagnostic codes other than DC 9411 do not provide a basis to 
assign an evaluation higher than the 50 percent rating 
assigned herein.

Moreover, the Board finds that the evidence does not present 
such an exceptional or usual disability picture as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2004).  There has 
been no showing that the service-connected disability has 
caused marked interference with employment or necessitated 
frequent periods of hospitalization.  Although the service-
connected PTSD disability is seriously impairing, it is not 
shown to have resulted, by itself, in marked interference 
with employment.  The veteran has other non-service-connected 
disabilities that significantly affect employment.  In fact, 
as noted, SSA awarded disability benefits to the veteran due 
to lumbar disc disease and upper extremity disorders, but not 
due to PTSD.  Contrary to the veteran's assertion during his 
2003 hearing, VA Vocational Rehabilitation counselors did not 
find him to be infeasible for employment.  Rather, the 
Vocational Rehabilitation counselors recommended a three-
month work evaluation program, but action was stopped on his 
claim because the veteran did not plan to pursue those 
services.  The overall disability picture with respect to the 
service-connected PTSD now under consideration does not show 
any significant impairment beyond that contemplated in the 50 
percent rating assigned under Diagnostic Code 9411.

Finally, the Board recognizes that the veteran was awarded 
SSA disability benefits, apparently based in part on his 
lumbar degenerative disc disease and repetitive use disorder 
of the upper extremities, effective from July 2001.  The 
Board observes that SSA employs different criteria than VA in 
determining total disability (e.g., the issue of service 
connection is of no significance to SSA) and, thus, the Board 
is not required to reach the same conclusion, as the statutes 
and regulations governing the VA adjudications are 
substantially different from those governing SSA 
adjudications.  See Masors v. Derwinski, 2 Vet. App. 181, 188 
(1992).


ORDER

A 50 percent rating is granted for post-traumatic stress 
disorder, subject to the laws and regulations governing the 
award of monetary benefits.



___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


` Department of Veterans Affairs


